     Case 2:19-cv-02284-KJM-KJN Document 32 Filed 12/22/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN KEITH BRIM,                                   No. 2:19-cv-2284 KJM KJN P
12                        Petitioner,
13              v.                                        ORDER
14    PAUL THOMPSON,
15                        Respondent.
16

17            Petitioner, a state prisoner proceeding pro se with this application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254, has requested this action be dismissed without prejudice.

19            Accordingly, IT IS HEREBY ORDERED that respondents shall notify this court, within

20   fourteen days, whether they have any objection to the dismissal of this action. Should

21   respondents fail to respond, petitioner’s request will be granted pursuant to Fed. R. Civ. P. 41(a).

22   See Rule 12, Rules Governing Habeas Corpus Cases Under Section 2254.

23   Dated: December 22, 2020

24

25

26
27
     /brim2284.159a
28
